92 S.E.2d 435 (1956)
244 N.C. 78
STATE
v.
Hartman RIDDLER.
No. 508.
Supreme Court of North Carolina.
May 2, 1956.
Brown & Mauney and E. H. Morton, Jr., Albemarle, for the defendant-appellant.
William B. Rodman, Jr., Atty. Gen., and Harry W. McGalliard, Asst. Atty. Gen., for the State.
PER CURIAM.
The warrant on which the defendant was tried in the Superior Court, pursuant to his appeal from conviction in the Recorder's Court, contained two counts, charging (1) possession of nontax-paid whiskey for the purpose of sale, and (2) sale of one pint of nontax-paid whiskey. There was verdict of guilty on both counts, and judgment was pronounced imposing concurrent prison sentences of 12 months on the first count and 18 months on the second count.
The defendant noted exception to the court's charge to the jury on the first count, and contended on the argument here that the expressions used by the court to which he excepted tended to prejudice his cause.
However, without conceding error, we deem it unnecessary to discuss the question, as we note that on the verdict of guilty on both counts the court imposed concurrent prison sentences on the two counts. Hence it would seem no harm has resulted to the defendant of which he can justly complain.
No error.
JOHNSON, J., took no part in the consideration or decision of this case.